theodore b gould and estate of helen c gould de- ceased theodore b gould executor petitioners v commissioner of internal revenue respondent docket nos 5887-07l filed date 11606-10l in p-h and several entities in which he owned interests filed voluntary petitions in ch bankruptcy the bankruptcy court established a liquidating_trust to which all assets of the bankruptcy estates were transferred the liqui- dating trustee remitted payments to the internal_revenue_service irs in satisfaction of the income_tax liabilities of the debtors including p-h’s bankruptcy_estate for tax years before those at issue herein on ps’ individual joint amended and federal_income_tax returns ps reported net_operating_loss nol deductions and estimated_tax payments belonging to the liquidating_trust and one of the debtor entities arguing with respect to the trust that they are so entitled because p-h is the grantor of the liquidating_trust pursuant to i r c secs on each of their tax returns ps also claimed capital_loss deductions in addi- tion they reported on their joint amended and each of their and tax returns a self- employment_tax liability but did not remit payment r deter- mined deficiencies in ps’ income_tax and imposed fraud penalties under sec_6663 the three-year period of limitations on assessment under sec_6501 had expired for before r issued the notice of defi- ciency r alleges that the notice was timely issued as to those years because ps filed false or fraudulent_returns see sec_6501 for for which the period of limitations on assessment remained open r alleges that p-h is liable for the sec_6663 civil_fraud penalty or alternatively that ps are liable for the sec_6662 accuracy-related_penalty r determined to proceed by levy to collect ps’ and self-employment_tax liabilities and these cases have been consolidated for purposes of opinion docket nos 5887-07l and were consolidated for purposes of trial briefing and opinion docket no 11606-10l which was submitted fully stipulated proceeded separately for purposes of hearing and briefing we subsequently consolidated that case with docket nos 5887-07l and for purposes of this opinion verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner filed a notice_of_federal_tax_lien with respect to those liabil- ities for and ps filed petitions for review of the determination pursuant to sec_6330 held for all audit years p-h is not the grantor of the liquidating_trust the trust was not created and funded gratu- itously on p-h’s behalf he did not acquire an interest in the trust from his bankruptcy_estate upon its termination nor is he the owner because trust income was used to discharge his indebtedness held further for ps are not entitled to nol deductions attributable to either p-h’s bankruptcy_estate or the liquidating_trust held further for for failure to substantiate ps are not entitled to capital_loss deductions held further ps’ returns were not fraudulent held further because those returns were not fraudulent r’s determinations and adjustments regarding are barred held further because the liquidating_trust is not a grantor_trust with respect to p-h ps are not entitled to credit or refund of claimed overpayments of tax on income attrib- utable to property held by the trust held further this court lacks jurisdiction to determine whether r properly abated assessments of income_tax against the liquidating_trust for tax years and held further ps are liable for the sec_6662 accuracy-related_penalty for held further ps’ claims to credits against their and self-employment_tax liabilities are time barred held further r did not abuse his discretion in denying ps a face-to-face collection_due_process_hearing for and samuel charles ullman and w patrick hancock for peti- tioners in docket nos 5887-07l and theodore b gould pro_se and for the estate of helen c gould in docket no 11606-10l william john gregg and erin r hines for respondent in docket nos 5887-07l and william john gregg for respondent in docket no 10l verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports contents findings_of_fact opinion i deficiency proceeding regarding petitioners’ tax_liabilities a period of limitations introduction underpayment_of_tax a nol carryovers the mclt is not a grantor_trust a collateral_estoppel b grantor_trust_rules petitioners are not entitled to nol carryovers of petitioner’s bankruptcy_estate upon its termina- tion b capital_loss deductions c conclusion fraudulent intent a understatement of income b inadequate maintenance of records c failure to cooperate with tax authorities d intent to mislead e filing false documents f implausible or inconsistent explanations of behavior g conclusion b deficiencies in tax introduction disallowed deduction sec_3 credit or refund of overpayment_of_tax abatement of assessments imposition of the accuracy-related_penalty introduction substantial_understatement_of_income_tax sec_6664 reasonable_cause defense conclusion c ii collection proceeding regarding petitioners’ and tax_liabilities iii conclusion appendix verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner halpern judge by a notice_of_deficiency respondent determined deficiencies in and penalties with respect to theodore b gould and helen c gould’s petitioners’ fed- eral income_tax as follows year deficiency penalty sec_6663 dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number on brief respondent concedes an adjustment made in the notice_of_deficiency to petitioners’ taxable_income for an unreported dollar_figure state_income_tax refund his concession reduces the deficiency and penalty amounts for that year to dollar_figure and dollar_figure respectively by two notices of determination concerning collection action s under sec_6320 and or respondent’s appeals_office appeals sustained a proposed levy to collect petitioners’ assessed but unpaid self-employment taxes pen- alties and interest for and we subse- quently dismissed the levy action as to as moot by a third notice_of_determination concerning collection action s under sec_6320 and or appeals sustained the filing of a notice_of_federal_tax_lien relating to peti- tioners’ assessed but unpaid self-employment taxes for and and a proposed levy to collect petitioners’ assessed but unpaid self-employ- ment taxes penalties and interest for those years after respondent’s concession that mrs gould is not liable for the sec_6663 civil_fraud penalty the issues for deci- mrs gould died after the first of these consolidated cases commenced for convenience we use the term petitioners to refer to mr and mrs gould and we use the term petitioner sometimes to refer to theodore b gould mr gould unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar we did so on the basis of respondent’s representation that because of offsets of overpay- ments from other taxable years no outstanding assessed liability and no unassessed accrued liability exist for and he will take no further collection action for that year verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports sion are whether the periods of limitations for assessing and collecting the proposed deficiencies and penalties remain open as to taxable years and if so whether petitioners are entitled to a net_operating_loss nol deduction for each of those years petitioners are entitled to a cap- ital loss deduction for each of those years petitioners are entitled to a credit or a refund of an alleged overpayment for each of those years respondent properly abated certain tax assessments and mr gould is liable for the civil_fraud penalty pursuant to sec_6663 for each of those years because we decide for petitioners with respect to issue respondent is time barred from raising issues through as to and we must decide those issues in peti- tioners’ favor respondent has also raised issues through as to tax- able year for which because of petitioners’ consent to extend the period of limitations respondent may still assess and collect tax we must therefore decide issues through for that year if we determine that mr gould is not liable for the sec_6663 penalty for that year we must deter- mine whether petitioners are liable for the sec_6662 accuracy-related_penalty finally we decide whether to sustain the filing of the notice_of_federal_tax_lien relating to petitioners’ assessed and respondent may proceed by levy to collect petitioners’ and assessed self-employment_tax liabil- ities penalties and interest and respondent’s appeals_office improperly denied petitioners’ request for a face-to-face collection_due_process_hearing for tax years and self-employment taxes the general three-year limitations_period on assessments provided by sec_6501 had ex- pired for taxable years by date the notice of deficiency’s date_of_issuance the notice_of_deficiency was timely for because petitioners had consented to ex- tend the limitations_period for that year petitioners did not by pleading or motion raise that issue see rule sec_34 sec_37 64_tc_61 this court ordinarily will not consider issues that have not been pleaded respondent has not objected to petitioners’ attempt to try this issue and both parties address the issue in their opening and answering briefs accordingly we treat petitioners’ claim as having been tried by consent of the parties and thus raised by the pleadings see rule b there are also certain computational adjustments that follow from the adjustments at issue but they are not in controversy and we need not address them verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner findings_of_fact these cases involve principally questions of law not of fact we set forth the facts below in order to frame those questions at issue herein background mr and mrs gould were married during and years in issue at the time they filed the petitions petitioners lived in virginia mr gould graduated from oxford university with a master of arts degree in economics petitioner formed and held interests in the following enti- ties holywell corp holywell the miami center corp mcc the miami center limited_partnership mclp chopin associates chopin and the miami center joint_venture mcjv a florida general_partnership we have attached hereto as an appendix a diagram indicating as of date the relationships between petitioner and the above- mentioned entities bankruptcy proceeding and the miami center liquidating_trust chopin and mclp borrowed money from the bank of new york bny to develop the miami center a hotel and office building complex to be built in miami florida they defaulted on the loans and on date petitioner holywell mcc mclp and chopin sometimes debtors filed separate petitions in bankruptcy with the u s bankruptcy court for the southern district of florida bankruptcy court the bankruptcy petitions were filed pursuant to chapter of the bankruptcy code and the debtors represented their own bankruptcy estates as debtors in possession on date the bankruptcy court confirmed an amended consolidated plan_of_reorganization plan the plan provided among other things for the substantive consolida- tion of the debtors’ bankruptcy estates and for the formation mrs gould died before the filing of the petition in docket no 11606-10l mr gould as ex- ecutor of mrs gould’s estate resided in virginia when he filed the petition in that proceeding petitioner formed mcjv with olympia york florida equity corp a florida corporation with each holding a interest in mcjv a debtor who takes on the role of a debtor in possession administers the estate’s property including the retention of possession and control of its business through the bankruptcy_estate u s c sec_1101 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports of a liquidating_trust the miami center liquidating_trust mclt to which all assets of those estates would be trans- ferred the assets included primarily the miami center and the washington proceeds the plan provided that on its effective date all right title and interest of the debtors in and to the trust property including miami center shall vest in the trustee and the trustee shall liquidate and distribute all trust property to the bankruptcy estates’ creditors the plan also provided that after the payment or resolution of all creditor claims all remaining mclt assets would revert to the debtors the plan was silent as to the trustee’s obligation to file federal or state tax returns or to pay federal and state income taxes on income attributable to the property it had received on date the bankruptcy court appointed as liq- uidating trustee fred stanton smith mr smith or trustee on date the effective date of the plan all assets of the debtors’ bankruptcy estates were transferred to the mclt and mr smith sold the miami center to bny’s nominee mr smith did not establish a reserve from which to pay taxes due on the sale of the miami center federal tax returns and tax_liabilities holywell the common parent of an affiliated_group of cor- porations made a consolidated_return of income for its fiscal_year ended date and it asked mr smith to pay the income_tax due on the gain from the sale of the washington properties holywell did not make a return of income for its fiscal_year ended date income for that year included gain from the sale of the miami center on date mr smith brought suit in the bankruptcy court against the u s government bny and the debtors for a declaration of his the trustee’s obligation to file federal tax returns for the debtors for petitioner his bankruptcy_estate and to pay income taxes due the washington proceeds totaled dollar_figure and resulted from a sale which closed in de- cember of real and personal_property washington properties held by entities not party to the bankruptcy proceeding but in which petitioner directly or indirectly held interests see 85_br_898 bankr s d fla aff ’d 911_f2d_1539 11th cir rev’d 503_us_47 mr smith brought suit against bny because he contended that if the mclt is liable to pay taxes due on the sale of the washington properties and the miami center then bny should be held responsible for all such payment verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner the bankruptcy court held that mr smith was not respon- sible to file federal_income_tax returns or to pay taxes owing 85_br_898 bankr s d fla aff ’d 911_f2d_1539 11th cir rev’d 503_us_47 on appeal however the u s supreme court held that mr smith had to file tax returns and pay taxes due on income attributable to the property the mclt had received from the debtors’ estates holywell corp u s pincite with respect to what the court described as the corporate debtors it held that the trustee was responsible to make income_tax returns as assignee of the those debtors under sec_6012 id pincite with respect to petitioner’s bankruptcy_estate the court determined that upon confirmation of the plan a newly separate and distinct trust the mclt was created and all of the assets of petitioner’s bankruptcy_estate were vested in the trustee because mr smith was a fiduciary of the trust which held the property of petitioner’s bankruptcy_estate mr smith as trustee was responsible for paying the taxes on income attributable to the property and was also required to file federal_income_tax returns id pincite the case was eventually remanded to the bankruptcy court to determine the amounts of the tax_liabilities of the corporate debtors petitioner’s bankruptcy_estate and the mclt taxpayers notwithstanding the supreme court’s ruling mr smith did not file timely federal tax returns for the taxpayers as a result respondent began an examination of each of the tax- payer’s liabilities for the relevant years one of respondent’s revenue agents issued separate revenue agent’s reports rar with respect to holywell and subsidiaries for fiscal years ended date-91 the mclt for taxable years and petitioner’s bankruptcy_estate the rar with respect to petitioner’s bankruptcy_estate which related to taxable years ending date and date stated among other things there is no carryover to the debtor of any net_operating_loss from the bankruptcy_estate payments remitted to irs in early mr smith made payments of dollar_figure and dollar_figure to the irs on behalf of the mclt on april verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports respondent credited dollar_figure of the dollar_figure pay- ment to the mclt’s federal_income_tax liability the excess payment ie dollar_figure was treated as an overpay- ment of tax for the mclt’s tax_year that amount in addition to the dollar_figure which was posted to the mclt’s account was credited to an excess collection account although the record is silent as to when and on behalf of which taxpayer mr smith made additional payments to the irs totaling dollar_figure joint motion and payments made thereunder on date over petitioner’s objections the bankruptcy court by order approved a joint motion for approval of compromise of tax_liabilities asserted by united_states of america joint motion filed by the u s department of justice and mr smith the joint motion sought the bankruptcy court’s approval of a compromise and settlement of the tax_liabilities addressed in the above-men- tioned rars of holywell and its subsidiaries the mclt and petitioner’s bankruptcy_estate in relevant part the joint motion stated that the asserted income_tax liabilities would be settled on the basis of among other things a payment of dollar_figure million in addition to the previous payment of approximately dollar_figure by the trustee to the united_states and that there shall be no tax attribute carryovers available to the bankruptcy_estate of theo- dore b gould as of date the joint motion did not identify the accounts or taxable years to which the pay- ments by mr smith would be allocated in accordance with the joint motion on date mr smith remitted a dollar_figure million payment to the irs the irs credited the payment against holywell’s federal_income_tax liability for fiscal_year ended date on date the bankruptcy court entered a final decree terminating the mclt and closing the bank- ruptcy case as to each debtor an excess collection file is a file within the irs’ computer system identifying nonrevenue receipts payments received for items other than taxes which cannot be identified or applied to their proper account if the item is not later credited to its proper account the file will con- tain excess collections and revenue clearance accountability data for up to seven years from the date of the payment to the excess collection file internal_revenue_manual pt date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner petitioners’ joint federal_income_tax returns edgar schumacher a certified_public_accountant prepared joint form sec_1040 u s individual petitioners’ income_tax return mr schumacher also prepared financial information for mcjv mclp and chopin from which the entities’ schedules k-1 shareholder’s share of income credits deductions etc were prepared petitioners’ form sec_1040 were prepared from those schedules k-1 mr gould prepared petitioners’ joint form_1040 amended joint form_1040 and and joint form sec_1040 petitioners paid their attorney robert musselman to review the joint form sec_1040 before their filing mr musselman did not sign the form sec_1040 as a paid preparer on their form sec_1040 petitioners reported tax_liabilities and claimed nol deductions capital losses and estimated_tax payments as follows year amended tax_liability nol capital_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number estimated_tax payments dollar_figure big_number big_number big_number big_number big_number big_number big_number the claimed nols relate to nols of petitioner’s bank- ruptcy estate to which petitioner believes he succeeded upon the termination of his bankruptcy_estate pursuant to sec_1398 and losses attributable to petitioner’s alleged distributive_share of losses from property held by the mclt including mcjv between and and losses not con- nected with the mclt although petitioners deducted on their form sec_1040 mr gould’s alleged shares of mcjv’s losses they failed to report his share of mcjv’s income gen- erated during those years it is not clear whether mr gould prepared petitioners’ joint form_1040 but in honor of consistency we assume that he did the record is silent as to whether mr gould prepared petitioners’ joint form_1040 and joint form sec_1040 moreover those returns are not in evidence we do not include petitioners’ and joint form sec_1040 because those returns are not in evidence verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports petitioners did not remit any of the estimated_tax pay- ments reported on their joint form sec_1040 more- over respondent’s records the forms certificate of assessments payments and other specified matters for petitioners’ taxable years reflect no estimated_tax payments petitioners reported self-employment_tax liabilities on the joint form_1040 amended joint form_1040 and and joint form sec_1040 but did not pay those amounts respondent assessed the self-reported tax including penalties and interest for those years liabilities mclt’s and federal tax returns in and petitioner filed amended form sec_1041 u s income_tax return for estates and trusts for the mclt’s taxable_year ended date reporting a tax_liability of dollar_figure and short taxable_year ended date reporting a tax_liability of dollar_figure respondent assessed the amounts reported although these amounts were not paid petitioners reported those assessments on their joint tax returns as estimated_tax payments respondent later abated the assessments levy notices for and respondent issued to petitioners a final notice-notice of intent to levy and notice of your right to a hearing levy notice dated date informing them that he intended to collect by levy petitioners’ assessed but unpaid self- employment_taxes penalties and interest respondent issued a second levy notice collectively levy notices dated date informing petitioners of his intent to collect by levy petitioners’ assessed but unpaid and self-employ- ment taxes penalties and interest collection_due_process cdp hearing and notices of deter- mination for and in response to each levy notice petitioners timely sub- mitted a form request for a collection_due_process or equivalent_hearing hearing requests in the hearing request regarding tax_year petitioners raised the ques- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner tion of their underlying liability contending that no tax is due because mr smith paid dollar_figure in taxes as ‘the fiduciary of trust of an individual’ which must be credtied sic to the taxpayer’s account as the beneficial_owner of the property transferred to miami center liquidating_trust and its sole beneficiary petitioners made a similar argument in the hearing request regarding tax years and except that they asserted that mr smith paid taxes exceeding dollar_figure petitioners proposed no collection alternatives in either hearing request appeals officer david reilly was assigned the hearing requests he determined that petitioners’ arguments were groundless because appeals had concluded in a previous hearing relating to petitioners’ tax_liability that there exists no legal theory under which petitioner may be the grantor and beneficiary of the miami center liquidating_trust appeals officer reilly therefore determined that petitioners were not eligible for a face-to-face cdp hearing petitioners’ cdp hearing was ultimately conducted by cor- respondence subsequently appeals issued the notices of determination sustaining in full the levy notices petitioners assign error to the notices of determination claiming that they are contrary to the supreme court’s opinion cited as 503_us_47 the provisions of the internal_revenue_code the regulations and rulings promulgated thereunder concerning liquidating trusts and barred by the doctrine_of collateral_estoppel notice_of_deficiency in support of the deficiencies in tax he determined respondent made adjustments to petitioners’ income dis- allowing among other things for lack of substantiation nol deductions and capital_loss carryovers claimed on petitioners’ joint form sec_1040 respondent also determined a civil_fraud penalty under sec_6663 for each of those years or alternatively for a sec_6662 accuracy- related penalty attributable to a substantial_understatement_of_income_tax or negligence petitioners assign error to those determinations verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports levy notices and lien notice for and after petitioners had filed petitions with this court for tax years respondent issued petitioners each a sepa- rate levy notice dated date informing them that he intended to collect by levy their assessed but unpaid and self-employment taxes penalties and interest respondent also issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice dated date informing them that he had filed on date a notice_of_federal_tax_lien relating to their assessed self- employment_taxes for those years cdp hearing and notice_of_determination for and in response to the levy notices and the lien notice for and petitioners timely submitted forms collectively levy and lien hearing requests in which they raised the question of their underlying liabilities con- tending that no taxes are due and that the lien should be withdrawn for the same reasons as stated in the hearing requests relating to and petitioners pro- posed no collection alternatives in either hearing request relating to and settlement officer d w devincentz was assigned the lien and levy hearing requests and scheduled with petitioner a telephone cdp hearing during a telephone call with peti- tioner before the scheduled cdp hearing settlement officer devincentz offered him a face-to-face cdp hearing at certain locations but petitioner rejected those locations appeals issued a notice_of_determination sustaining in full the notice_of_federal_tax_lien and the notice_of_intent_to_levy for and stating that petitioners offered no collec- tion alternatives and could not dispute their liability because this issue has been repeatedly challenged by the taxpayer and ruled against him petitioners assign error to the notice_of_determination for years and claiming that the issuance of the respondent’s determination without a cdp hearing denying without citation that the trustee’s overpayment of approximately dollar_figure as a fiduciary acting on the tax- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner payer’s behalf were available as credits to the taxpayer’s account was an abuse_of_discretion opinion i deficiency proceeding regarding petitioners’ tax_liabilities a period of limitation sec_1 introduction a deficiency in tax generally must be assessed within three years of the date on which the return was filed see sec_6501 if a taxpayer files a false_or_fraudulent_return with the intent to evade tax however the tax may be assessed at any time sec_6501 the parties agree that unless petitioners’ returns for were made falsely or fraudulently with the intent to evade tax the period of limitations on assessment and collection of petitioners’ income_tax for those years has expired v commissioner t c memo respondent bears the burden of proving an exception to the general limitations_period see eg 116_tc_31 and his burden here is the same as his burden under sec_6663 to prove applicability of the civil_fraud penalty which is also at issue see eg browning respondent must establish by clear_and_convincing evidence that petitioners filed false and fraudulent_returns with the intent to evade tax rule b see sec_7454 to do so respondent must establish by that standard both that petitioners underpaid their income_tax for and at least some portion of each such underpayment was due to fraud e g 96_tc_858 aff ’d 959_f2d_16 2d cir underpayment_of_tax respondent argues that petitioners underpaid their income_tax because of overstated nol and capital_loss_carryover deductions claimed on their tax returns for those years petitioners argue that they are entitled to the claimed deductions because the mclt was a grantor_trust and as stated supra note the period of limitations remains open for assessment as to verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports petitioner was its grantor or substantial owner pursuant to sections such that he is entitled to the nols of the trust petitioner succeeded to his bankruptcy estate’s tax_attributes including its nols for tax_year and petitioner incurred capital losses in from his investment in tbg associates ltd which he carried over to subsequent taxable years a nol carryovers sec_172 provides for an nol deduction sec_172 defines an nol as the excess of the deductions allowed over the gross_income in general an nol for any taxable_year may be carried back to each of the three taxable years pre- ceding the taxable_year of the loss and carried over to each of the taxable years following the taxable_year of the loss sec_172 on petitioners’ amended joint form_1040 and joint form sec_1040 petitioners reported nol deductions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the nol carryovers consist of losses of holywell mcc mclp chopin and mcjv the parties do not dispute the amounts of those losses reported on petitioners’ tax returns merely petitioners’ entitlement to deduct those losses the mclt is not a grantor_trust petitioners argue that they are entitled to nols of the mclt because the trust was a grantor_trust and petitioner its grantor or substantial owner pursuant to sections as discussed supra mr smith brought suit in the bank- ruptcy court against the u s government bny and the debtors for a declaration of the mclt’s responsibility to file returns and pay federal income taxes due the bankruptcy court found mr smith as trustee not liable for payment of at trial respondent raised the issue of whether petitioner or petitioner’s bankruptcy_estate was the partner entitled to a distributive_share of losses from mclp chopin and mcjv be- tween and we asked the parties to address on brief whether petitioner’s status as a partner involved a partnership_item necessitating a partnership-level proceeding pursuant to the unified_audit and litigation procedures enacted as part of the tax equity and fiscal respon- sibility act of pub_l_no sec_402 stat pincite although the parties ad- dressed that issue on brief petitioners do not rely on petitioner’s partner status as the reason for their entitlement to the partnerships’ nols therefore resolution of the jurisdictional issue is unnecessary and we do not address it verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner federal income taxes because the mclt was a grantor_trust the debtors being its grantors pursuant to sec_677 as a grantor_trust it was not a taxable entity for federal_income_tax purposes smith b r pincite on the basis of that finding petitioners argue that respondent is both collaterally estopped and barred by res_judicata from now arguing that the mclt was not a grantor_trust a collateral_estoppel in 133_tc_87 we stated the rule_of collateral_estoppel provides that w hen an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or dif- ferent claim restatement judgment sec_2d sec_27 emphasis added see also 440_us_147 the following conditions must be satisfied for collateral_estoppel to apply to an issue the issue to be decided in the second case must be identical in all respects to the issue decided in the first case a court of competent jurisdiction must have rendered a final judgment in the first case a party may invoke the doctrine only against parties to the first case or petitioners also assert that respondent is collaterally estopped from arguing that the mclt was not a liquidating_trust we need not address that claim because respondent agrees that it was a liquidating_trust furthermore with regard to the lien and levy issue for years and petitioners have raised arguments regarding collateral_estoppel that were not raised in docket nos 5887-07l and including that respondent is collaterally es- topped from arguing that petitioner’s bankruptcy_estate did not terminate on date because we determine infra that the mclt is not a grantor_trust as to petitioner and because the parties anchor their arguments to date as the termination_date of petitioner’s bankruptcy_estate see infra note those arguments are without force and we do not discuss them petitioners argue that respondent is barred by res_judicata from making several arguments including that the mclt was not a grantor_trust because the question was an admissible mat- ter that the respondent could have offered before the u s supreme court and did not to de- feat the eleventh circuit’s conclusion that the petitioner as ‘the reorganized debtor not the liq- uidating trustee is responsible for such taxes’ they also argue that res_judicata binds re- spondent as to the bankruptcy court’s amended order we do not understand petitioners’ second argument in any event res_judicata does not apply in these cases one of the elements of res_judicata an identity of the cause of action in the earlier and later suits 133_tc_60 is not present in these proceedings the issue in the earlier suit was mr smith’s obligation to file tax returns and pay taxes due on behalf of the corporate debtors and petitioner’s bankruptcy_estate for tax years the issue before us involves petitioners’ tax_liabilities for tax years and the causes of action are different and accordingly the principles of res_judicata do not apply in the instant proceedings we do not further address petitioners’ argument verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports those in privity with them the parties must have actually litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and legal principles must remain unchanged 132_tc_279 respondent argues that the five conditions necessary for him to be collaterally estopped from denying that the mclt is not a grantor_trust have not been satisfied in these cases more fundamentally however he argues and we agree that collateral_estoppel does not apply to a trial court’s conclu- sions of law or findings_of_fact where its judgment is vacated reversed or set_aside by an appellate court 100_tc_590 the bankruptcy court’s judgment was affirmed by the district_court for the southern district of florida whose judgment was later affirmed by the court_of_appeals for the eleventh circuit the u s supreme court however reversed the judgment of the court_of_appeals for the eleventh circuit 503_us_47 with respect to the supreme court’s reversal of the court_of_appeals petitioners argue that the bankruptcy court’s holding that the mclt was a grantor_trust survived that reversal they assert that the court did not address whether the mclt was a grantor_trust and that the court did not overrule the bankruptcy court with respect to its finding the supreme court merely said that peti- tioner is not a ‘grantor’ in the classic sense of the term petitioners are wrong the court effectively reversed the bankruptcy court’s finding as it pertained to petitioner the court stated that it fail ed to see how the respondents can characterize him petitioner as the grantor under sec_1_677_a_-1 income_tax regs which implements sec_677 the same provision under which the bankruptcy court found the debtors including petitioner to be grantors of the trust id pincite the court found that petitioner had contrib- uted nothing to the mclt id with respect to the property received from petitioner’s bankruptcy_estate the court treated the mclt as a_trust for which the fiduciary mr smith had to make a return id pincite whether the court’s opinion preserved the bankruptcy court’s finding that the mclt was a grantor_trust to the extent of the other debtors’ interests has no bearing on its reversal of the bankruptcy court’s finding as it pertains to petitioner verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner petitioners cannot as a basis for collateral_estoppel rely on the bankruptcy court’s findings that the mclt was a grantor_trust since its finding in that respect did not sur- vive the supreme court’s reversal of the court_of_appeals b grantor_trust_rules sec_671 provides that where the grantor or another person is treated as the owner of any portion of a_trust he shall compute his taxable_income and credits by taking into account those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust a grantor or another person is treated as the owner of a portion of a_trust upon satisfaction of any one of five conditions enumerated in sections if the grantor is so treated the trust is a grantor_trust as to him and is not treated as a separate taxable entity for federal_income_tax purposes to the extent of the grantor’s retained_interest see sec_1_671-2 income_tax regs the grantor therefore must report his portion of the trust’s income and deductions on his personal federal_income_tax return id petitioners contend that mr gould is entitled to claim on each of his form sec_1040 an nol deduction con- sisting of nol carryovers from because the mclt constituted a grantor_trust pursuant to the provisions of sections from and is thus to be disregarded as a separate taxable entity to the extent of the grantor’s retained_interest although their briefs are unclear we understand petitioners to support their contention with the following assertions petitioner is the grantor of the apparently on the basis that he cannot show satisfaction of the five preconditions for collat- eral estoppel respondent does not argue that because the supreme court reversed the bank- ruptcy court’s ruling that petitioner contributed_property to the mclt and was a grantor with respect thereto petitioners are collaterally estopped from arguing petitioner’s grantor status with respect to the mclt at trial petitioner conceded that he was not the grantor of the mclt but instead its sub- stantial owner under sec_678 on brief petitioners failed to address the substantial owner argu- ment and we consider it to be abandoned see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned despite petitioner’s concession at trial he argues on brief that he is grantor of the mclt with respect to the entire portion of trust income considering petitioner’s pro_se status at trial and his subsequent retention of counsel in docket nos 5887-07l and we reject his conces- sion and rely on his arguments made on brief we note that in docket no 11606-10l on brief petitioners argue that petitioner must be deemed the person referred to as the ‘substantial owner’ in sec_671 on the basis of the arguments following that contention we believe that petitioners use the term substantial continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports mclt with respect to the entire portion of trust income under sec_1_671-2 income_tax regs because the trust was created and funded gratuitously on his behalf or alter- natively under sec_1_671-2 income_tax regs because he acquired an interest in the trust from his bank- ruptcy estate upon its termination and petitioner is the owner of the entire portion of trust income under sec_1_677_a_-1 income_tax regs because the trust income was used to discharge his debt petitioners conclude that they are therefore entitled to report on their per- sonal tax returns nol carryovers attributable to the trust’s nols they argue that petitioner is grantor and owner of the entire portion of the trust income because through his stock ownership and partnership interests he owned in its entirety the mclp chopin mcc and holywell asset sec_24 and the partnership_interest in mcjv held by the mclt the regulations upon which petitioners rely in claiming grantor status do not govern our analysis in relevant part sec_1_671-2 income_tax regs defines a grantor as any person on whose behalf another person creates a_trust or any person who directly or indirectly makes a gratuitous transfer of property to a_trust sec_1_671-2 income_tax regs includes as a grantor of a_trust any person who acquires an interest in a_trust from a grantor of the trust if the interest acquired is an interest in among other types of trusts liquidating trusts the regulations however are effective for transfers to a_trust or a transfer of an interest in a_trust on or after date well after date the date on which the mclt was funded sec_1_671-2 income_tax regs petitioners assert that although not effective at the time of the mclt’s creation and funding the regulations were not intended to change the result of existing law with respect to owner and grantor interchangeably in any event they have neither shown petitioner’s satis- faction of sec_678 nor specifically argued the applicability of sec_678 although petitioners also argue that petitioner is the owner of the mclt because pursuant to the plan he is entitled to any property remaining in the mclt after paying the claims of creditors they have neither shown that that entitlement constitutes a reversionary_interest within the meaning of sec_673 nor specifically argued the applicability of sec_673 we there- fore do not discuss that argument further in docket no 11606-10l on brief petitioners concede that holywell’s nol carryovers were lost as of date and that the mclt did not have net operating losses sic deduc- tions allowable under sec_172 the amounts of any unused losses are very much in doubt verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner trusts used for business purposes they contend that although not specifically identified it is clear from the examples that a liquidating_trust would qualify as a_trust used for business purposes they conclude that because the mclt a liquidating_trust had a business_purpose the regula- tions simply codified existing law and therefore its defini- tions of grantor are applicable before the regulations were promulgated there existed no definition of grantor for purposes of sections this court had defined a settlor of a_trust ie grantor generally as one who furnishes the major portion of consideration for the trust’s creation see eg 58_tc_757 56_tc_263 moreover we stated in determining the settlors of a_trust we look beyond the named grantors to the economic realities to determine the true grantor 79_tc_714 aff ’d 731_f2d_1417 9th cir cim trust v commissioner tcmemo_2001_172 petitioner fails to qualify as a settlor of the mclt petitioner did not furnish any not to mention the major portion of consideration for the mclt’s establishment indeed the u s supreme court concluded in holywell corp u s pincite that gould himself did not contribute anything to the trust on date petitioner filed a voluntary petition for protection under chapter of the bankruptcy code which created a bankruptcy_estate a separate_entity from the indi- vidual debtor ie petitioner for bankruptcy purposes and a separate taxpayer for federal_income_tax purposes sec_1398 u s c sec_541 123_tc_144 on that date all of petitioner’s legal or equitable interests in property as of the commence- ment of the bankruptcy case were transferred to and vested in that separate taxable entity see u s c sec_541 thus petitioner’s bankruptcy_estate would take into account those items of income or loss attributable to the property received from him and disposed of by the estate see sec_1398 g on date pursuant to the con- firmation plan petitioner’s bankruptcy_estate transferred that property directly into the mclt we agree with the in contrast no separate taxable entity results upon the filing of a voluntary petition by a partnership or a corporation for protection under ch of the bankruptcy code sec_1399 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports supreme court in holywell corp u s pincite that the property did not revest in petitioner before its transfer to the mclt petitioner transferred no property to the mclt even if sec_1_671-2 income_tax regs applied to the situation herein the regulations fail to support peti- tioners’ claim sec_1_671-2 income_tax regs pro- vides that the term grantor includes persons creating a_trust or directly or indirectly making a gratuitous transfer ie a transfer other than for fair_market_value see sec_1_671-2 income_tax regs to a_trust if a person cre- ates or funds a_trust on behalf of another person both per- sons are treated as grantors of the trust sec_1_671-2 income_tax regs petitioners argue that petitioner is included in that definition of a grantor because the trust was created and funded on his behalf since the plan specifically provided that ‘ a_trust is hereby declared on behalf of the debtors ’ emphasis supplied petitioners state that in order for the on-behalf-of rule found in sec_1_671-2 income_tax regs to apply the funding of the trust must be gratuitous the fact is however that neither the funding debtors nor petitioner’s bankruptcy_estate gratuitously funded the mclt they did so because they were compelled to under the plan nor can we say that the mclt was formed on petitioner’s behalf as the term on behalf of another person is used in the regulations petitioners have identified no cases nor have we found any that support their argument that the trust was formed on petitioner’s behalf because he in some sense might benefit from the trust ie he might receive a portion of the residue of the trust after it liquidated its assets and paid the credi- tors a_trust is by definition a property interest held by one person the trustee at the request of another the settlor for the benefit of a third party the beneficiary black’s law dictionary 9th ed if we were to take petitioners’ the court in holywell corp u s pincite distinguished 53_br_859 bankr e d va which applied the grantor_trust provisions to make the debtor the grant- or of a postconfirmation liquidating_trust the court stated that in in re sonner pursuant to the ch plan_of_reorganization it appeared that the property of the estate had revested in the debtor upon confirmation before being placed by him in trust to pay his creditors holywell corp u s pincite it added in this case ie holywell corp however the property of gould’s bankruptcy_estate did not revest in gould the plan instead placed all of the estate’s property directly in the miami center liquidating_trust gould himself did not contribute any- thing to the trust we venture no opinion as to whether the assets of petitioner’s bankruptcy_estate should be deemed distributed to the creditors of that estate before being placed in trust verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner meaning for the term on behalf of the beneficiary of every trust would at the same time be its grantor a conflation we reject the regulations contain two examples indicating that the person creates or funds a_trust on behalf of another when the former acts for the latter in establishing the trust see sec_1_671-2 examples income_tax regs that seems a better meaning petitioner reimbursed no one’s con- tribution to the mclt nor did anyone act for petitioner in funding it each of the other debtors and petitioner’s bank- ruptcy estate acted for itself as directed in the plan we similarly find that petitioner does not satisfy sec_1_671-2 income_tax regs the regulations provide that a grantor of a_trust includes any person who acquires an interest in a_trust from a grantor of the trust if the interest acquired is an interest in certain trusts including liqui- dating trusts sec_1_671-2 income_tax regs we deduce from petitioners’ briefs that they contend that peti- tioner acquired an interest in the mclt from his bankruptcy_estate pursuant to sec_1398 sec_1398 however addresses the debtor’s succession to tax_attributes of his bankruptcy_estate not the transfer of legal or beneficial interests in property having found that petitioner was not a grantor of the mclt we need not address petitioners’ argument that peti- tioner is the owner of a portion of the trust income even if we had found him to be a grantor petitioners would not pre- vail on that argument in support of their argument peti- tioners rely on the same code section sec_677 regula- tions sec_1_677_a_-1 income_tax regs and case 53_br_859 bankr e d va that were relied upon in holywell corp u s pincite and which the u s supreme court rejected on brief petitioners reit- erate the same arguments that were rejected by the court and offer no reason for us to deviate from the supreme court’s analysis and conclusion sec_1_677_a_-1 income_tax regs provides that a grantor is treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor petitioners also argue that petitioner became the sole owner of all of the debtors’ property for tax purposes upon the property’s vesting in the mclt in support of that argument peti- tioners assert two alternative grounds the assignment to the mclt of all of the property of holywell and mcc resulted in a deemed liquidating_distribution to petitioner as the sole shareholder of holywell which had owned mcc upon the corporations’ liquidations he also continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports accordingly we find that petitioner was not a grantor of the mclt therefore the mclt did not with respect to him constitute a grantor_trust such that a portion of its income and deductions must be reported on petitioners’ personal tax returns they therefore are not entitled to take into account in computing their taxable_income nols belonging to the trust petitioners are not entitled to nol carryovers of peti- tioner’s bankruptcy_estate upon its termination that they are entitled next petitioners argue to dollar_figure in nol carryovers that they claim passed to peti- tioner from his bankruptcy_estate pursuant to sec_1398 they assert that upon the bankruptcy estate’s termination on date petitioner succeeded to its nol carryovers which consisted of petitioner’s nols of dollar_figure to which on date the bankruptcy_estate had succeeded and that remained unused at its termi- nation and petitioner’s bankruptcy estate’s nols of dollar_figure respondent disagrees primarily contending that notwith- standing sec_1398 petitioners are not entitled to those tax_attributes because the joint motion which the bank- ruptcy court by order approved on date expressly stated that no tax_attributes of petitioner’s bank- ruptcy estate survived upon its termination as of date he further argues that even if the joint motion did not extinguish the tax_attributes of petitioner’s bankruptcy_estate petitioners have not shown how they could be used by petitioners proven that any allowable nol carryovers did not expire either before or during the taxable years in question or shown that the carryovers were not reduced became the owner of all of the interests in chopin and mclp which the corporations had owned which caused the partnerships to terminate pursuant to sec_708 and petitioner to receive a constructive final liquidating_distribution under the plan’s substantive consoli- dation provision the debtors were treated as a single economic unit and their property treated as common assets which upon assignment to the mclt resulted in the liquidation for tax pur- poses of the corporate and partnership debtors and petitioner as the single common element of interest control and ownership of all five debtors became on date the sole owner of the property vested in the mclt petitioners acknowledge however that their argu- ment depends upon our finding that the mclt was a grantor_trust as to petitioner because we have not we need not address that argument consequently we also need not address the parties’ disagreement as to whether holywell indeed liquidated for tax purposes on date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner by any cancellation_of_indebtedness_income exclusions under code sec_108 as described supra section i a a b of this report the filing of an individual’s voluntary petition in a chapter bankruptcy creates a new taxable entity the bankruptcy_estate for federal tax purposes separate from the individual debtor sec_1398 the bankruptcy_estate succeeds to and takes into account certain tax_attributes of the individual debtor eg nol carryovers determined as of the first day of the individual debtor’s taxable_year in which the chapter bankruptcy commences sec_1398 thus the bank- ruptcy estate succeeds only to those nols as determined under sec_172 generated before the year in which the individual debtor files for bankruptcy sec_1398 wil- liams v commissioner t c pincite the nols as deter- mined by a calendar_year individual debtor as of january of the year the debtor files a bankruptcy petition go to the bankruptcy_estate for its exclusive use for the benefit of the creditors on the commencement_date 122_tc_353 upon termination of the bankruptcy_estate the individual debtor succeeds to and takes into account among other tax_attributes unexpired and unused nol carryovers of the bankruptcy_estate sec_1398 williams v commissioner t c pincite that includes both remaining nols that the bankruptcy_estate succeeded to under sec_1398 and unused tax_attributes accumulated by the operation of the bankruptcy_estate see benton v commissioner t c pincite before passing to the individual debtor however those nol carryovers are reduced by the amount of discharge_of_indebtedness income excluded from the debtor’s income under sec_108 sec_108 a d income_from_discharge_of_indebtedness is excluded from gross_income if the discharge occurs in a title_11_case sec_108 petitioners dismiss the joint motion on the grounds mr gould was not a party to the agreement embodied therein he did not sign it i t doesn’t even mention him and i t likely wasn’t even intended to apply to him while tech- nically those claims may be true they are beside the point the joint motion addresses the exhaustion of tax_attributes of petitioner’s bankruptcy_estate not the exhaustion of any of his tax_attributes the joint motion was not self-executing verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports but was put before the bankruptcy court which according to its order of date approving the settlement embodied in the motion notified all parties_in_interest of the motion held a hearing on the motion and considered the objections of debtor theodore b gould petitioner appealed the order to the u s district_court for the southern district of florida and the u s court_of_appeals for the eleventh circuit both of which affirmed see holywell corp v smith 208_f3d_1009 11th cir unpublished table see also gould v united_states 229_f3d_1142 4th cir unpublished table 177_br_991 s d fla aff ’d without published opinion 95_f3d_57 11th cir mr gould as debtor may succeed only to the tax_attributes of his bankruptcy_estate remaining in the estate at its termination see sec_1398 and as of date according to the settlement embodied in the joint motion approved by the bankruptcy court the tax_attributes of mr gould’s bankruptcy_estate were exhausted petitioners have not showed us any ambiguity in the joint motion or in the bankruptcy court’s order nor have they con- vinced us that the bankruptcy court lacked authority to grant the motion with its stated direct consequence for peti- tioner’s bankruptcy_estate and its unstated indirect con- sequence for him there were therefore as of date no tax_attributes of his bankruptcy_estate to which petitioner as debtor could succeed he therefore succeeded to none in particular he succeeded to no nol we find accordingly alternatively respondent argues that petitioners have failed to prove that any available nol carryovers existed as of date petitioners argue that upon peti- tioner’s bankruptcy estate’s termination petitioner succeeded to nol carryovers of dollar_figure which included dollar_figure of his nol carryovers to which his bankruptcy_estate had succeeded on date and dollar_figure of nols gen- erated during bankruptcy petitioners assert that petitioner the parties do not agree on the date of the termination of petitioner’s bankruptcy_estate however because they anchor their respective arguments upon the date of date we focus on that date in our analysis respondent bearing the burden with respect to fraud to prove by clear_and_convincing evi- dence an underpayment in tax we assume he makes this argument should we reject his first argument and as with should the period of limitations not be an issue verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner is therefore entitled to carry over dollar_figure of nols to the years at issue reducing his tax_liability for those years accordingly the record contains no evidence reliably establishing the amounts of nols held by petitioner’s bankruptcy_estate or that the estate did not exhaust those losses as of date the only documentary_evidence is petitioners’ self-pre- pared net_operating_loss worksheet the worksheet details petitioners’ nols beginning in and ends in but petitioners acknowledge that it does not attempt to obtain a precise figure as to petitioner’s losses for tax years the worksheet indicates that petitioner nol carryovers to and nol of bankruptcy_estate were dollar_figure and dollar_figure respectively identifying as its source respondent’s rar issued to the bankruptcy_estate for taxable years ending date and date that same rar however indicated that the entire dollar_figure of nol carryovers was absorbed to offset taxable_income in that later year and therefore concluded there is no carryover to the debtor of any nol from the estate peti- tioners have introduced no evidence and indeed we find none in the record proving otherwise petitioner’s bankruptcy_estate did not file a return for tax_year ending date and petitioners failed to proffer evidence as to income that the estate may have had during that taxable_year petitioners have failed to prove that petitioner’s bank- ruptcy estate had an nol for its tax_year ending on date to which petitioner could succeed and which he could carry over to accordingly petitioners have failed to prove that they are entitled to claim on their joint income_tax returns nol carryovers of dollar_figure b capital_loss deductions petitioners next assert that they are entitled to claim cap- ital loss carryover deductions of dollar_figure for they argue that in petitioner incurred a dollar_figure short- term bad_debt capital_loss and a dollar_figure long-term capital because we find that petitioners failed to prove the existence of available nol carryovers of the bankruptcy_estate as of date we need not consider respondent’s additional arguments ie that petitioners failed to prove that any allowable nol carryovers did not ex- pire either before or during the taxable_year in question and that they failed to show that the carryovers were not reduced by any cancellation_of_indebtedness_income under sec_108 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports loss from investments in debt and common_stock respec- tively in tbg associates ltd they contend that they reported a net_capital_loss of dollar_figure on the schedule d capital_gains_and_losses attached to their joint form_1040 deducted dollar_figure of that loss on their form_1040 and properly carried forward the excess capital_loss offsetting dollar_figure of the capital_loss_carryover from against their taxable_income for each year from through finally they argue that respondent examined their tax_return and on date mailed to petitioners a no adjustments letter regarding that taxable_year respondent argues that petitioners have provided scant evi- dence in support of their claimed capital_loss deductions generally taxpayers may claim as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 losses from sales or exchanges of capital assets however are allowed only to the extent prescribed in sec_1211 and sec_1212 sec_165 under those limitations noncorporate taxpayers must first offset capital losses against capital_gains if aggregate capital losses exceed aggregate capital_gains taxpayers may deduct up to dollar_figure of the excess against ordinary_income sec_1211 capital losses exceeding the sec_1211 limita- tion may then be carried over to subsequent tax years sec_1212 there is nothing in the record other than petitioners’ form_1040 on which they reported the capital_loss and peti- tioner’s self-serving testimony to substantiate that he incurred a capital_loss for that could be carried to a taxpayer’s returns alone do not substantiate deduc- tions or losses 71_tc_633 thompson v commissioner tcmemo_2011_291 absent corroborating evidence petitioners’ returns do not substantiate their entitlement to deduct the cap- ital loss_carryovers on brief petitioners state respondent examined peti- tioners’ tax_return on date respondent mailed petitioners a ‘no adjustments letter’ for their taxable_year to the extent that petitioners argue that the apparently respondent does not make that argument to show that to prove fraud he has proven an underpayment in tax by clear_and_convincing evidence see supra note verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner letter indicates respondent’s acknowledgment that the capital_loss was proper we disagree the no-change letter did not contain a determination by respondent that petitioner’s capital_loss was properly reported the basis of peti- tioners’ claim to their entitlement to deduct capital_loss carryovers for tax years in the no-change letter respondent merely notified petitioners that respondent had examined your tax_return for the above period and made no changes to the tax you reported petitioners have made no claim of estoppel with respect to the no-change letter nor have petitioners explained why respondent was barred from making changes with respect to after issuing the no- change letter for that year see 64_tc_700 commissioner’s letter accepting return does not bar later determination of a defi- ciency aff ’d without published opinion 552_f2d_368 5th cir vlock v commissioner tcmemo_2010_3 respondent is not bound by representations in the no-change letter gale v commissioner tcmemo_2002_54 because petitioners have not proffered evidence to substan- tiate their claimed long- and short-term_capital_losses we find that petitioners are not entitled to the claimed capital_loss_carryover deductions c conclusion respondent has shown by clear_and_convincing evidence that petitioners have underpayments of tax for petitioners’ joint federal_income_tax returns for those years show zero tax_liability for each year in large part because of nol carryovers that were sufficient to eliminate any_tax that would otherwise be due respondent has proven that peti- tioners are not entitled to those nol carryovers for moreover petitioners make no argument that they have unclaimed deductions or credits that would reduce their tax_liability for each of those years petitioners have not shown loss_carryovers to the extent we have jurisdiction to do so we sustain respondent’s adjustments resulting from his disallow- ance of the nol and capital_loss_carryover deductions to deduct any capital their entitlement we find that petitioners have failed to substantiate the claimed capital_loss and thus do not address respondent’s alternative argument that petitioners failed to reduce the total amount of capital_loss carryovers for the dollar_figure excess they had claimed each prior year verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports fraudulent intent the second prong of the fraud test requires the commis- sioner to prove that for each year in issue at least some por- tion of the taxpayer’s underpayment_of_tax is due to fraud fraud for that purpose is defined as intentional wrongdoing with the specific purpose of avoiding a tax believed to be owed dileo v commissioner t c pincite the commis- sioner must thus prove that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mis- lead or otherwise prevent the collection of tax id a fraudu- lent state of mind may be proved by circumstantial evidence because direct proof of the taxpayer’s intent is rarely avail- able id fraudulent intent those badges of courts have developed a nonexclusive list of factors that demonstrate fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash 796_f2d_303 9th cir aff ’g tcmemo_1984_601 scott v commissioner tcmemo_2012_65 although no single factor is necessarily sufficient to estab- lish fraud a combination of factors is more likely to con- stitute persuasive evidence scott v commissioner tcmemo_2012_65 the taxpayer’s intelligence education and tax expertise are also relevant in determining fraudulent intent id we find that for respondent has failed to pro- vide clear_and_convincing evidence that petitioners filed fraudulent tax returns a understatement of income an understatement of income can be shown by an over- statement of deductions e g daoud v commissioner tcmemo_2010_282 see 56_tc_982 aff ’d 470_f2d_87 1st cir petitioners claimed significant deduction overstatements namely nol deductions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner dollar_figure dollar_figure and dollar_figure for and respectively and capital_loss carryovers of dollar_figure from which they claimed capital_loss deductions of dollar_figure for each year from for those years they understated their income b inadequate maintenance of records taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 respondent disallowed the nol and capital_loss deduc- tions for among other reasons lack of substantiation the only records in evidence are petitioner’s amended form_1040 and form sec_1040 on which they claimed those deductions which as discussed supra absent sup- porting evidence provide insufficient substantiation all but one of those form sec_1040 include a self-prepared schedule of nols carried over and nols used in prior taxable years we have little confidence in the schedules’ accuracy because they do not include supporting evidence as to the origin or use in pre-1995 taxable years of the nol carryovers they do not account for the expiration of the carryovers and at least two of the schedules provide inconsistent amounts of nols and resulting cumulative carryovers although the record con- tains a copy of a letter from petitioner to the appeals officer assigned to the deficiency case in which petitioner refers to source documents from which his net operating losses and capital losses can be determined petitioners neither intro- duced those documents at trial nor identified any of the stipulated exhibits as the documents referred to in the letter petitioners attributed the nol carryovers to losses_incurred by holywell mclp mcjv and chopin they introduced how- ever only some of those entities’ tax returns for some of the examination years which provide insufficient substantiation petitioner also testified that the capital_loss_carryover deductions of dollar_figure for arose from a dollar_figure short-term bad_debt capital_loss and a dollar_figure long-term_capital_loss from investments in debt and common_stock respectively in tbg associates ltd he offered no records to support that testimony verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports we find petitioners’ failure to keep or produce adequate_records to support their return positions to be an indicium of fraud c failure to cooperate with tax authorities we disagree however with respondent’s argument that petitioner in a further attempt to evade federal_income_tax failed to cooperate with tax authorities respondent asserts primarily that petitioner in an effort to evade tax due often sought retribution against government employees who dis- agreed with him respondent specifically identifies among other things petitioner’s commencing an action in the u s district_court for the western district of virginia against mr smith and bny in which he sought damages petitioner’s attempt to persuade the u s department of jus- tice to prosecute bny for fraud and petitioner’s request that the irs’ criminal investigation unit investigate mr smith and bny the aforementioned efforts however were not directed towards government employees and more significantly they were not directed against tax authorities thus they do not furnish evidence of an attempt to prevent the collection of tax respondent does not allege for example that petitioner refused to comply with document requests or failed to attend scheduled meetings with respondent or otherwise actively impeded the audit to the contrary petitioner agreed with respondent’s request to extend the period of limitations for assessment for taxable_year so that a more complete audit could be performed d intent to mislead we further disagree that petitioner made misleading state- ments to an investigating agent an indicium of fraud respondent argues that petitioner filed amended form sec_1041 for the mclt with the intent to mislead respondent into making tax assessments against the trust and then to mis- lead respondent into thinking that any taxes collected in such manner would serve to eliminate his tax_liability respondent has not convinced us that petitioners fraudu- lently filed the and form sec_1041 petitioners argue that they filed amended returns because the original verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner form_1041 was inconsistent with mcjv’s schedule k- and the original form_1041 failed to report discharge_of_indebtedness income arising from the discharge in that year of mr smith’s outstanding obligation on the trustee cer- tificate respondent has provided no evidence to contradict petitioner’s assertion in addition petitioner did not mislead respondent into accepting those assessments as estimated_tax payments creditable on his personal tax returns even before respondent had assessed those amounts petitioner disclosed to respondent his intention of claiming on his per- sonal tax_return taxes owed by but not collected from the mclt for tax_year to their form_1040 petitioners attached a disclosure form that disclosure form appears to reflect petitioners’ belief albeit erroneous that they were entitled to credit on their personal return dollar_figure for taxes that had not yet but should have been collected from the mclt for tax_year ended date disclosure forms attached to petitioners’ and form sec_1040 appear to reflect petitioners’ continuing belief that they were entitled to credit on their personal returns for taxes that had not yet but should have been collected from the trust petitioner disclosed to respondent both his reason for filing the mclt’s amended form sec_1041 and that although claimed as estimated_tax payments the resulting assessments against the mclt had not yet been paid given the disclosure we cannot say that petitioners misled respondent in order to lower their tax due e filing false documents when he holywell entity respondent alleges that petitioner claimed that there was a new filed holywell’s postliquidation tax returns however he continued to use the same incorporation date and make claims to the dollar_figure mil- lion paid_by the trustee on behalf of holywell corporation respondent concludes that either petitioner continued to file returns for the delaware-incorporated holywell or petitioner claimed payments on the virginia-incorporated holywell that were not made and listed the wrong incorporation date for the virginia-incorporated holywell either of which actions amounts to filing false documents verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports we find that respondent has failed to prove by clear_and_convincing evidence that petitioner filed false documents with the purpose of avoiding his tax obligation as stated supra respondent must prove that for and at least some portion of each of petitioners’ underpayments of tax is due to fraud even if we were to find that petitioner falsely filed tax returns for holywell after its liquidation or falsely claimed a refund for the virginia-incorporated holywell such actions do not relate to petitioners’ underpayments of tax for in other words petitioners’ underpayments of tax are not due to the filing of false documents as alleged by respondent respondent also asserts that because he lacked the authority or fiduciary capacity to do so petitioner filed false amended form sec_1041 on behalf of the mclt the filing of the form sec_1041 by themselves did not cause underpayments of tax for f implausible or inconsistent explanations of behavior respondent argues that petitioner’s inconsistent expla- nations of behavior include filing post-1985 federal tax returns for a virginia-incorporated holywell corporation but using the incorporation date of the delaware holywell on its tax returns and claiming refunds on behalf of holywell an entity that petitioner acknowledged is a separate taxable entity claiming that the mclt is a grantor_trust but reporting only losses and tax_payments but not income attributable to the trust and providing contradictory statements as to his entitlement to mcjv’s losses as explained supra petitioners’ underpayments of tax are not due to the filing of those federal tax returns thus whether or not inconsistent petitioner’s explanations for his behavior do not factor into our analysis most of the disallowed nols originate from petitioners’ carryover of losses of the mclt petitioner’s explanations were not only implausible but nonexistent as to why after taking the position that the mclt was a grantor_trust peti- tioner claimed on his personal tax returns his portions of its losses but failed to report the trust’s income he did not attempt to explain this discrepancy petitioner has dem- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner or implausible explanation onstrated extensive knowledge of the grantor_trust_rules and is aware that a grantor of a_trust must take into account items of both income and deduction petitioners’ documents and attachments to their form sec_1040 have proved to us that petitioner is extremely well versed in these rules and we cannot attribute his failing to include attributable income to a mistake of a question of law we can only deduce from peti- tioner’s lack thereof that petitioners selectively reported only the tax benefits associ- ated with a grantor_trust in order to evade tax petitioner believed incorrectly to be due we find that petitioner’s implausible explanation of behavior is an indicium of fraud although petitioner did provide inconsistent explanations as to his entitlement to deduct losses from mcjv we do not find that those explanations are evidence of fraudulent intent in a deposition in a previous proceeding when asked about his tax_return in which he listed on the schedule e supplemental income and loss losses from mcjv and mclp petitioner responded that’s a return that has to be amended because my limited_partnership interests and my joint_venture interests have been held by the courts to have been assigned to the miami center the deposition continued as follows q so in what way will you amend the return a eliminate the losses a what i am saying is we will amend the losses belonging to me as the beneficial_owner of that property of the joint_venture interest when the trust is dissolved those losses will be available to me q but not in a but not in petitioner explained this discrepancy by testifying i was sworn under oath and the question in response to which was a question of law right to which i answered i was mis- taken his entitlement to the losses is a question of law not of fact and petitioner later changed his legal position as to the issue we do not consider a modified legal position by itself an inconsistent explanation of behavior we are thus faced with explanations of behavior that both evidence his fraudulent intent and do not however because of petitioner’s demonstrated knowledge of the grantor_trust verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports rules and his obvious selective reporting in order to obtain a substantial tax_benefit we conclude that on the whole peti- tioner provided implausible explanations of his behavior in order to evade tax known to be owing g conclusion after considering the entire record and the factors dis- cussed supra we find that for respondent failed to provide clear_and_convincing evidence that petitioners filed fraudulent tax returns while petitioner’s implausible explanation as to why he claimed losses but did not report income of the mclt strongly indicates to us his intent to evade tax believed to be owed no single factor is necessarily sufficient to establish fraud even when considered in com- bination with his understatements of his income and his failure to maintain adequate_records for those years we cannot conclude that these indicia evidence fraud in the face of the aforementioned indicia that indicate otherwise specifically petitioner’s cooperation with tax authorities and his disclosure on his form sec_1040 of the reasons for claiming as estimated_tax payments the unpaid assessments against the mclt’s and tax years lead us to conclude that although incorrect in his tax positions petitioner was not attempting to fraudulently lower his tax due accordingly the extended limitations_period provided in sec_6501 is inapplicable and respondent’s determina- tions and adjustments relating to taxable years are barred respondent also argues that petitioners’ fraudulent intent is evidenced by petitioner’s par- ticipation in illegal activities specifically purloin ing and selling concrete pumps belonging to the trust and refusing to turn over the proceeds respondent further asserts that petitioner’s behavior has been borderline illegal as evidenced by numerous findings of contempt by the bankruptcy court and one finding of contempt by a u s district_court these activities how- ever do not establish an attempt to avoid taxes believed to be owing on brief petitioners who bear the burden_of_proof as to that issue argue that the sole source of the capital_loss and re- lated carryovers was petitioner’s investment in tbg associates ltd the sale of concrete pumps belonging to the mclt therefore does not provide a basis for the claimed capital_loss carryovers and consequently does not evidence petitioner’s attempt to evade tax believed to be owing verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner b deficiencies in tax introduction because of the absence of fraud that would extend the three-year period of limitations pursuant to sec_6501 respondent may not assess or collect deficiencies in peti- tioners’ federal_income_tax respondent may however assess and collect any deficiency in petitioners’ federal_income_tax petitioners bear the burden_of_proof see rule a disallowed deductions respondent disallowed for lack of substantiation dollar_figure and dollar_figure deducted as net operating and capital losses respectively for as we found supra section i a of this report petitioners have failed to establish their entitlement to deduct the nols of holywell mcc mclp chopin mcjv and petitioner’s bankruptcy_estate that they incurred a capital_loss for and the amount of any such loss that may be carried over to petitioners have failed to prove their entitlement to any of the disallowed deductions therefore we sustain respond- ent’s adjustments disallowing the claimed nol deduction and the capital_loss deduction of dollar_figure and dollar_figure respec- tively for credit or refund of overpayment_of_tax petitioners next argue that they are entitled to a credit or a refund of a dollar_figure overpayment_of_tax on income attributable to property held by the liquidating_trust because the liquidating_trust is a grantor_trust and petitioner is treated as the owner thereof peti- tioners claim that the dollar_figure overpayment_of_tax con- sists of dollar_figure million in tax_payments made in and under the joint motion by the trustee to the irs on behalf of the mclt and dollar_figure in additional payments made by the trustee to the irs on behalf of holywell for tax- petitioners make no argument that pursuant to sec_7491 the burden shifts to respond- ent in any event the record establishes that petitioners do not satisfy the preconditions found in sec_7491 for shifting the burden eg they failed to maintain records and they failed to cooperate with the secretary in his examinations and investigation both as required by sec_7491 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports able years after date of which dollar_figure was for tax- able years covered under the joint motion they assert that although mr smith remitted these payments petitioner should be treated as the taxpayer who made payment because petitioner was the owner of the liquidating_trust for tax purposes and as such was required to include items of income deduction and credit of the liquidating_trust on his personal tax_return they allege that the entire dollar_figure in tax_payments which they reported as esti- mated tax_payments on their tax returns constituted an overpayment_of_tax because for they either incurred a loss or had unexpired nol carryovers in excess of income petitioners conclude that they are thus entitled to a refund of the balance at trial petitioner conceded that he is not entitled to a credit or refund of those payments if this court concludes that he was not the grantor or the beneficial_owner of the trust indeed as detailed above petitioners’ arguments on brief rest upon the assertion that the mclt was a grantor_trust and petitioner its grantor such that items of income deduction and credit passed through to petitioner and peti- tioner is entitled to a credit or a refund of amounts paid_by the liquidating trustee to respondent we accept petitioner’s concession because of our finding that the mclt is not a grantor_trust as to petitioner peti- tioner is not entitled to a credit or refund for dollar_figure million in payments made in and by the trustee to the irs on behalf of the mclt and for dollar_figure in payments made by the trustee to the irs on behalf of holywell for taxable years after date petitioners also assert that petitioner must be treated for tax purposes as the one who made dollar_figure in tax_payments because holywell liquidated for tax purposes when all its property vested in the mclt and the debtors were substantively consolidated on date be- cause of our finding discussed below we need not consider petitioners’ alternative argument we are unconvinced as to the amount of the overpayment claimed by petitioners petitioners assert that mr smith remitted dollar_figure in estimated_tax payments on behalf of holywell but they fail to produce evidence of those payments the only evidence in the record of payments to the irs on behalf of holywell are transcripts showing estimated_tax federal_tax_deposit s of dollar_figure dollar_figure and dollar_figure on date date and date respectively even if remitted by mr smith these payments do not fully account for the dollar_figure in estimated_tax payments claimed by petitioners on brief respondent argues that even if this court found that the mclt was a grantor_trust as to petitioner petitioners’ claim for a refund_or_credit for amounts paid_by the liqui- dating trustee in and is barred as untimely pursuant to sec_6511 in the light of petitioner’s concession at trial and our finding that the mclt is not a grantor_trust as to peti- tioner we need not address that issue verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner abatement of assessments finally petitioners argue that respondent improperly abated assessments of income_tax against the mclt for tax- able years and upon receipt of the mclt’s amended and form sec_1041 respondent assessed the mclt’s tax_liability of dollar_figure and its tax_liability of dollar_figure petitioners reported those unpaid assessed amounts as estimated_tax payments on their joint tax returns and applied a portion of those estimated_tax pay- ments to their form_1040 respondent later abated the assessments the secretary is authorized to abate the unpaid portion of an assessment of any_tax or liability in respect thereof that is among other things erroneously or illegally assessed sec_6404 if an assessment is properly abated the abate- ment entirely extinguishes the assessment becker v irs in re 407_f3d_89 2d cir on brief the par- ties focus their arguments primarily on whether respondent’s abatement was of an erroneous assessment as defined under sec_6404 we lack jurisdiction to determine the propriety of respond- ent’s abatement of those assessments against the mclt although it was not raised by either party this court may question jurisdiction at any time even after the case has been tried and briefed 124_tc_36 it is well settled that in a deficiency case this court lacks jurisdiction to provide relief other than to redetermine the correct amount of the deficiency sec_6214 and may exercise jurisdiction only to the extent authorized by congress 137_tc_165 petitioners’ abatement claim does not fall within our jurisdictional bounds as we found supra section i a a b of this report the mclt is not a grantor_trust as to petitioner and therefore he is deprived of entitle- ment to report items of income loss and estimated_tax pay- ments on his personal tax returns even if we were to exer- cise jurisdiction and find the assessments proper petitioners may not claim on their tax_return as estimated_tax payments applied from previous tax returns any assessed and collected income taxes against the mclt our determina- tion regarding the propriety of the assessments of tax against verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports the mclt would therefore not redetermine the correct amount of petitioners’ deficiency we decline to adju- dicate the issue c imposition of the accuracy-related_penalty introduction sec_6662 and b - imposes an accuracy-related_penalty in the amount of of the portion of an under- payment of tax attributable to among other things neg- ligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_misstatement the accuracy-related_penalty however does not apply to any part of an underpayment if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the commissioner bears the burden of production with respect to penalties sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 once the commissioner carries his burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause id in the notice_of_deficiency as an alternative to the fraud_penalty under sec_6663 respondent determined the accuracy-related_penalty for tax_year upon the grounds of substantial_understatement_of_income_tax and negligence only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the aforementioned grounds sec_1_6662-2 income_tax regs substantial_understatement_of_income_tax sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return which is attributable to any substan- tial understatement of income_tax an understatement of although respondent determined the accuracy-related_penalty in the notice_of_deficiency he failed to address it in his opening brief he did so however in his reply brief petitioners antici- pated the argument and addressed it in their opening brief we do not consider respondent to have conceded the issue verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner income_tax generally means the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of the tax imposed which is shown on the return sec_6662 the understatement is deemed substan- tial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the amount of the understatement however is reduced by that portion of the understatement attributable to the tax treatment of any item supported by substantial_authority or for which the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item sec_6662 adequate_disclosure has no effect therefore where the return position lacks reasonable basis sec_1_6662-3 income_tax regs reasonable basis is a relatively high standard of tax reporting and is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs we have sustained respondent’s disallowance of the claimed nol and capital_loss deductions of dollar_figure and dollar_figure respectively for tax_year the resulting under- statement of income_tax exceeds the greater of of the tax required to be shown on the return dollar_figure or dollar_figure respondent has met his burden of production regarding the existence of a substantial_understatement petitioners assert that they are not liable for the sec_6662 penalty on the ground of disregard of rules or regula- tions because they adequately disclosed their return position and the position was sound in all respects in support of their argument petitioners urge us to adopt the following proposed finding the disclosures attached to petitioners’ tax returns explained the tax_credits net operating losses and net capital losses to which petitioner believed he was entitled as the beneficial_owner of the liquidating_trust under the supreme court’s opinion in holywell although petitioners raise this argument as a defense against the sec_6662 penalty on the ground of dis- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports regard of rules or regulations we deem them to have raised it in defense of the sec_6662 penalty on the ground of substantial_understatement_of_income_tax because petitioners refer only to those nols attributable to the mclt and not to those petitioner claimed for as successor to his bankruptcy_estate we assume that they argue for a par- tial reduction in the amount of the understatement for we are unpersuaded by petitioners’ argument that 503_us_47 provides a reasonable basis for their return position as explained supra section i a a a of this report the u s supreme court stated that it fail ed to see how the respondents can characterize petitioner as the grantor of the mclt and the court did not address whether petitioner was the trust’s beneficial_owner id pincite we cannot conclude that petitioners meet the relatively high standard of tax reporting demanded by reasonable basis when their position is based on an opinion that is silent as to the issue further petitioners assert that they incurred the capital_loss from which the capital_loss_carryover in issue resulted from an investment in tbg associates ltd we do not see and petitioners have not explained the relevance of holywell corp to that tax posi- tion we find it curious that petitioners anchor their reasonable basis argument on a case that they assert holds that peti- tioner may claim deductions as beneficial_owner of the mclt when in support of all other arguments made on brief peti- tioners predicate their entitlement to those same loss_carryovers on petitioner’s status as grantor it may be that petitioners use the term beneficial_owner interchangeably with that of grantor if they are asserting a different argu- ment however they have not shown any authority to sup- port that new contention in any event given our finding and accompanying discussion supra section i a a b of this report that sec_1_671-2 income_tax regs fails to support petitioner’s tax position that he is grantor of the trust we find that petitioners lacked a reasonable basis in reporting on their joint form_1040 an nol deduction we differentiate here between the penalty for negligence and the penalty for disregarding rules or regulations because the accuracy-related_penalty on the ground of negligence may not be avoided by disclosure of a return position irrespective of whether the position has a reason- able basis sec_1_6662-7 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner related to losses attributable to the mclt and a capital_loss_carryover consequently we find that petitioners have failed to show that the substantial_understatement should be reduced because they had a reasonable basis for reporting nol and capital_loss deductions on their joint tax_return therefore we need not address the adequacy of the disclo- sure of their tax position see sec_1_6662-3 income_tax regs accordingly petitioners are liable for the accuracy- related penalty under sec_6662 for tax_year unless they meet the sec_6664 exception for reasonable_cause and good_faith because of sec_1_6662-2 income_tax regs we need not address the applicability of the pen- alty based upon the ground of negligence sec_6664 reasonable_cause defense a taxpayer may avoid the sec_6662 penalty by showing that he had reasonable_cause for a portion of the underpayment and that he acted in good_faith with respect to that portion sec_6664 reasonable_cause requires that the taxpayer exercise ordinary business care and pru- dence as to the disputed item 469_us_241 that determination is made on a case- by-case basis taking into account all pertinent facts and cir- cumstances including the taxpayer’s knowledge and experi- ence 136_tc_585 sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause through good-faith reliance on the advice of an independent profes- sional such as a tax adviser lawyer or accountant as to the item’s tax treatment boyle u s pincite 135_tc_199 to prevail the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance sup- plied the adviser with necessary and accurate information we do not consider petitioners’ argument as it relates to tax_credits because the understate- ment of tax in is not attributable to petitioners’ claim for credits verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports and actually relied in good_faith on the adviser’s judg- ment see 136_tc_67 aff ’d 684_f3d_84 d c cir the professional’s advice must be based on all pertinent facts and circumstances if the adviser is not versed in the nontax factors mere reliance on the tax adviser may not suffice todd v commissioner tcmemo_2011_123 see also 89_tc_849 aff ’d 904_f2d_1011 5th cir aff ’d 501_us_868 petitioners claim that they acted with reasonable_cause and in good_faith in reporting the nol and capital losses and related carryover deductions on their joint form_1040 because their returns were carefully prepared with the assistance of either or both a qualified certified_public_accountant or tax counsel and they made a full and honest attempt to assess their tax_liability petitioners do not identify the aforementioned qualified certified_public_accountant or tax counsel after reviewing the record we construe petitioners’ argument to be that they relied on mr schumacher a certified_public_accountant to accurately prepare the federal tax returns on which peti- tioners reported the nols and capital losses and their attorney mr musselman to review petitioners’ self-prepared form_1040 and the returns filed by petitioner on behalf of the liquidating_trust as its beneficial_owner for taxable years and petitioners failed to prove that messrs schumacher and musselman were competent tax advisers with sufficient expertise to justify their reliance petitioners introduced no evidence regarding their particular expertise in analyzing grantor_trust arrangements or bankruptcy law for federal_income_tax purposes see ltd v commissioner t c pincite petitioners similarly failed to show that they provided either man with the necessary and accurate information to properly prepare or review their joint tax returns petitioners introduced no evidence that they provided mr musselman with pertinent details underlying the tax items reported on their tax_return or that they provided mr schumacher with any information with which to properly prepare their federal tax returns for example petitioners did not proffer evidence that they provided mr schumacher with informa- tion as to petitioner’s entitlement to succeed to the nols of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner his bankruptcy_estate or to the capital_loss petitioner pur- ports to have incurred in although mr schumacher prepared financial information for mcjv mclp and chopin from which the entities’ schedules k-1 were prepared and prepared petitioners’ form sec_1040 from those sched- ules k-1 the record is silent as to petitioners’ role in sup- plying to mr schumacher all necessary information to ensure accurate preparation of those form sec_1040 in addition petitioners have not proved that they received or relied upon the advice of mr schumacher or mr musselman regarding the tax treatment of the nol and cap- ital losses and their entitlement to carry over those losses to their form_1040 in order to constitute advice under sec_1_6664-4 income_tax regs the communication must reflect the adviser’s analysis or conclusion woodsum v commissioner t c pincite the taxpayer must show that he ‘relied in good_faith on the adviser’s judg- ment ’ quoting 115_tc_43 aff ’d 299_f3d_221 3d cir petitioners proffer that mr musselman reviewed petitioners’ self-prepared return and that they relied on his advice petitioners however did not specify the nature or substance of the advice petitioners similarly failed to establish that mr schumacher exercised judgment or made a professional recommendation when preparing petitioners’ form sec_1040 reliance on the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he opined on any or all of the items reported therein neonatology assocs p a v commissioner t c pincite we also find that petitioners failed to make a good-faith effort to assess their proper tax_liability petitioners argue that petitioner made a full and honest attempt to assess his tax_liability and fully disclosed his position to respondent respondent cannot use his disagreement with petitioner’s interpretation of the facts and the law as grounds for a penalty in support of their contention peti- tioners direct us to among others the following proposed findings petitioners disclosed to respondent on their and form sec_1040 the amounts of taxes that the liquidating trustee had paid and that the assessed and taxes against the mclt remained unpaid and peti- tioners’ tax returns fully explained the tax_credits nols and verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports net capital losses to which they believed they were entitled under 503_us_47 even assuming that we were to make those proposed findings which we do not they do not establish the steps taken to verify the accuracy of the purportedly disclosed tax positions petitioners presented no evidence that they researched or otherwise determined the proper tax treatment of the nols both from the mclt and petitioner’s bankruptcy_estate and capital losses as stated supra section i c of this report we do not find that petitioner an educated and successful businessman could in good_faith have reasonably based his tax position on the u s supreme court’s decision in holywell corp finally the record is devoid of any evi- dence of petitioners’ attempts to ascertain the correctness of the capital_loss_carryover generated from an unsubstan- tiated capital_loss petitioners have not carried their burden of proving that they acted with reasonable_cause and in good_faith in claiming the nol_carryover deduction and the capital_loss_carryover on their joint form_1040 conclusion petitioners are liable for the sec_6662 penalty as applied to the underpayment_of_tax determined herein for taxable_year ii collection proceeding regarding petitioners’ and tax_liabilities finally we decide whether respondent may proceed by levy with the collection of petitioners’ self-reported self- employment_taxes accrued interest and penalties for tax years and pursuant to sec_6330 appeals abused its discretion in sustaining the filing of the notice_of_federal_tax_lien for tax years and and settlement officer devincentz abused his discretion in refusing petitioners a face-to-face cdp hearing for tax years and sec_6321 imposes a lien for unpaid federal taxes which arises when an assessment is made sec_6322 the secretary must notify the taxpayer in writing of the filing of a notice of lien and among other things the taxpayer’s right verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner to request a hearing on the matter sec_6320 sec_6320 requires that that hearing be conducted pursuant to sec_6330 d other than paragraph b thereof e and g sec_6331 authorizes the secretary to levy upon prop- erty and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires that the secretary give written notice to the taxpayer of his intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins if the taxpayer requests a hearing in response to either a notice_of_federal_tax_lien or a notice_of_levy he may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 he may also chal- lenge the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dis- pute the tax_liability sec_6330 we have jurisdiction over the determination made by appeals and our jurisdiction is defined by the scope of that determination sec_6330 125_tc_14 petitioners filed hearing requests in response to the notices of levy and the lien notice challenging appeals’ determina- tion on the ground that in and the liquidating trustee made payments to the internal_revenue_service of dollar_figure for which petitioners should receive a credit and which offset their and self-employment_tax liabilities on brief both parties raised the jurisdictional issue specifically whether under freije petitioners’ claim to credits against their and tax_liabilities for overpayments from non- cdp years is a relevant issue relating to the unpaid tax or we note that petitioners’ hearing request for indicates an amount of taxes paid_by mr smith dollar_figure different from those in the hearing request for and the levy and lien hearing requests for and dollar_figure on brief respondent argues that petitioners also claim credits attributable to alleged in- come taxes of mclt for and in each of the hearing requests and on brief peti- tioners assert that their claim for a credit is based upon payments by the liquidating trustee of dollar_figure million to the irs we therefore do not address respondent’s additional argument verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports the proposed levy for those years such that we have jurisdic- tion to review appeals’ determination we do not reach the issue of our authority under sec_6330 to decide petitioners’ claim of overpayments from prior years because that claim is time barred sec_6402 permits the secretary to credit the amount of an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment as we recently stated in 136_tc_422 in certain situations this court has considered a tax- payer’s claim that his liability for the year involved in a sec_6330 collection proceeding should be offset by overpay- ments in other years we explained that the taxpayer’s entitlement to credits against his unpaid tax for a determina- tion year for an alleged overpayment in a prior year depends on whether he asserted his overpayment claim within the applicable_period of limitations id pincite i f petitioner’s overpayment claims are statutorily time barred assuming arguendo that there was an overpayment any claim that overpayments are available as a credit to offset the tax_liability would also be time barred a claim for credit or refund of an overpayment must be filed within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 mr smith remitted dollar_figure million to the irs in and as estimated_tax payments and advance_payments on behalf of the mclt and holywell for taxable years respondent also argues that this court lacks jurisdiction because petitioners do not raise viable underlying liability issues under sec_6330 because we find infra that peti- tioners’ claim of overpayments from prior years is time barred we need not address respondent’s additional argument see eg 125_tc_14 116_tc_60 conn v commissioner tcmemo_2011_166 on brief respondent asserts that the payments at issue were remitted in and in his proposed findings_of_fact however he refers to and as the relevant years we assume a typographical error in respondent’s brief because stipulated exhibit contains copies of checks and an account activity summary which indicate the payments occurred in and as stated supra note we are unconvinced as to petitioners’ assertion that mr smith remit- ted to the irs dollar_figure in estimated_tax payments on behalf of holywell we need not concern ourselves with this issue however because the only evidence in the record of payments to the irs on behalf of holywell shows that they were made in and thus all alleged over- payments claimed by petitioners arose if they did arise in and verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner the mclt and holywell did not file federal tax returns for those years petitioners asserting that petitioner should be treated as the taxpayer who remitted the payments because the mclt is a grantor_trust as to him and because he did not have taxable_income for the applicable years claimed a credit or refund of those alleged overpayments petitioner did so at the earliest on date the date on which he filed petitioners’ amended joint form_1040 claiming estimated_tax payments of dollar_figure and reporting an overpayment of dollar_figure petitioners’ claim for a credit or refund of the and payments occurred more than two years after mr smith had remitted the payments to the irs petitioners therefore did not timely claim a credit or refund of those overpayments with respect to the nondeter- mination years their claim of credits against their and self-employment_tax liabilities for overpayments is time barred as to years and petitioners also argue that they did not receive a cdp hearing and that settlement officer devincentz abused his discretion in failing to grant the petitioner’s statutory right to a face-to-face cdp hearing because this is not a challenge to the underlying tax_liabilities we review this issue for abuse_of_discretion see 114_tc_604 although a cdp hearing may consist of a face-to-face con- ference it may also be conducted by telephone by cor- respondence or by review of documents sec_301 d q a-d6 proced admin regs there is sufficient evidence in the record to support a finding that during the examination petitioner spoke to corresponded with and sent documents to settlement officer devincentz we find that petitioner was afforded a cdp hearing settlement officer devincentz did not abuse his discretion in refusing peti- tioner’s request for a face-to-face cdp hearing at a specific location because such a hearing would have been futile e g busche v commissioner tcmemo_2011_285 wl at a face-to-face hearing may be granted only upon a showing that there is something to be accom- plished at a face-to-face hearing first as we found supra petitioners’ claim that the liquidating trustee’s payments to petitioners’ joint form sec_1040 do not report overpayments verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie united_states tax_court reports the irs offset their and self-employment_tax liabilities is time barred even assuming that their claim was not time barred considering the evidence and our finding that petitioner was not a grantor of the mclt peti- tioners’ argument was groundless petitioners were not enti- tled to claim those credits on their tax returns and had made the same argument numerous times before both appeals and other courts indeed the notice_of_determination for and stated that petitioners could not challenge the liabilities in their cdp hearing because this issue claim to credits has been repeatedly challenged by the taxpayer and ruled against him petitioners did not propose any collection alternatives therefore a face-to-face hearing would not have been productive under these circumstances it was not an abuse_of_discretion for settlement officer devincentz to refuse to conduct a face-to-face hearing iii conclusion to reflect the foregoing decisions will be entered under rule verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie gould v commissioner f s p e verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v gould nov jamie u l i f l d u o g s e
